DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/28/2019, 12/18/2019, 7/17/2020 and 7/21/2020 have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
The specification refers to the subject matter in figure 1 and figure 2 as “Comparable Example”.
As a result, there is a question as to whether or not the subject matter of figure 1 and figure is prior art. And, if so, figure 1 and figure 2 should be labeled “Prior Art”
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is no positive relationship between timing and measured value of energy specified. 
As a result, the meaning of “measured value on energy” is vague.
Because all discharge signals have a nominal energy value, this limitation is being interpreted as reading on any system that determines a time wherein a discharge occurs.
Claims 2-17 depend on claim 1.
Claim 8 recites “…wherein the solid-state laser apparatus allows [ italics added ] a change in a wavelength of each pulse contained in the burst seed pulsed light…”
The term “allows” is passive and, as such, does not positively limit the structure of parent claim 1. 
This limitation is being interpreted to as reading on any discharge system because wavelength drift due to age or temperature of components allows the system to change in wavelength.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onose et al (WO 2016/121090 A1 – published August 4, 2016) in view of Yoshino et al (2021/0250710).
(note the family member in English – USPN 2017/0279241 will be used for reference purposes) disclose: A laser apparatus [ taught by figure 10 ] comprising: a solid-state laser apparatus configured to output burst seed pulsed light containing a plurality of pulses [ taught by Solid State Laser System (1); paragraph [0063] teaches burst operation ]; an excimer amplifier configured to amplify the burst seed pulsed light in a discharge space in a single occurrence of discharge and to output the amplified light as amplified burst pulsed light [ taught by Amplifier (2); paragraph [0077] teaches synchronization with third pulse laser light (71C) ]; an energy sensor configured to measure energy of the amplified burst pulsed light; and a laser controller configured to correct a timing at which the solid-state laser apparatus is caused to output the burst seed pulsed light based on a relationship of a difference between a timing at which the solid-state laser apparatus outputs the burst seed pulsed light and a timing at which discharge occurs in the discharge space [ taught by the Trigger Corrector (32) getting a feedback signal from Exposure Apparatus (4) and Burst Pulse Controller (3) ] with a measured value of the energy [ taught by the Exposure Apparatus (4) because a nominal value of energy from Amplifier (2) is required in order to create a feedback signal ].
Onose et al does not explicitly disclose “…an energy sensor configured to measure energy of the amplified burst pulsed light…”
Figure 7 of Yoshino et al teaches that it was known at the time of the present application to have used means (433) to sense energy output from an amplifier (20) in order to precisely determine its discharge time.
It would have been obvious, in view of Yoshino et al, to have added an energy sensor to the device of Onose et al because precise timing of the discharge of Amplifier (2) was a desired function.
With respect to claim 11, Onose et al discloses: wherein the solid-state laser apparatus includes a semiconductor laser [ taught by laser diode (40) ], a semiconductor optical amplifier [ taught by SOA (41) ] and a burst pulse generator configured to control current in the semiconductor optical amplifier [ taught by synchronous circuit (13) ].
Claim 16 would have been obvious because paragraph [0063] of Onose et al teaches using the burst to irradiate a wafer.
Claim 17 is taught by Onose et al wherein an external signal (Trf) is input to trigger generator (8).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Onose et al and Yoshino et al as applied to claim 1 above, and further in view of Myers et al (2002/0044586).
With respect to claim 2, Onose et al discloses: wherein the excimer amplifier includes a pair of discharge electrodes [ taught by discharge electrodes (38) ], a pulse power module [ taught by pulse power module (34) ], and a charger [ taught by charger (31) ], and the laser controller performs energy feedback control that corrects charging voltage set in the charger in such a way that the measured value of the energy approaches a target value.
The combination of Onose et al and Yoshino et al, as applied to claim 1, does not explicitly teach “…the laser controller performs energy feedback control that corrects charging voltage set in the charger in such a way that the measured value of the energy approaches a target value…”
Paragraph [0163] of Myers et al teaches that it was known at the time of the present application to use a controller to adjust charging voltage in order to control pulse energy, thus rendering claim 2 obvious in that it recites a conventional operating practice in discharge amplifiers.
Claim 3 would have been obvious in that it merely recites the order of steps met by the combination of Onose et al, Yoshino et al and Myers et al, as applied to claim 2.
s 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onose et al and Yoshino et al as applied to claim 1 above, and further in view of Newman et al (5,978,394).
Claims 8 and 9 would have been obvious because figure 10 of Newman et al teaches that feedback control in order to tune a laser amplifier was a conventional practice producing the desired result of maintaining the amplifier at a desired wavelength.
Claim 10 would have been obvious because it merely recites the order of steps met by the combination of Onose et al, Yoshino et al and Newman et al, as applied to claims 8 and 9.
With respect to claim 12, Onose et al disclose: wherein the solid-state laser apparatus includes a plurality of semiconductor lasers [ taught by laser diodes (20 and 40) ], a plurality of semiconductor optical amplifiers [ Onose et al teaches one SOA (41) and a fiber amplifier (25) ], a beam combiner [ the output of the first solid state unit (11) and second solid state unit (12) are combined in the wavelength conversion unit (15) ], and a burst pulse generator configured to control current in the plurality of semiconductor optical amplifiers [ taught by synchronous circuit (13) ].
Using an SOA for the fiber amplifier (25) would have been an obvious substitution because both an SOA and fiber amplifier can perform the same function.
Allowable Subject Matter
 Claims 4-7 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claim 4, the cited prior art, when taken alone or in combination does not teach or suggest “…a pulse waveform analyzer configured to measure at least one parameter representing a characteristic of each of the pulses based on the optical intensity waveform of the pulse…” – when this limitation is taken in its entire context.

Claims 5-7 depend on claim 4.
With respect to claim 13, the cited prior art, when taken alone or in combination, does not teach or suggest the combination of a first sensor, second sensor and timer, when these elements are taken in entire context.
Support for these elements is shown by figure 5, elements #70, #71 and #73.
Claims 14 and 15 depend on claim 13.
			Other Examiner Cited Prior Art
Fallon et al (WO 2002012308 A2) – figure 1D shows conventional timing control in a master oscillator power amplifier (MOPA) system.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645